—Proceeding pursuant to CPLR article 78 in the nature of mandamus, inter alia, in effect, to compel the respondent John B. Latella s/h/a Justice Latell to vacate and set aside the denial of the petitioner’s “motion to renew and reargue for probable cause and suppression hearing”, and application for poor person relief.
Ordered that the application for poor person relief is granted; and it is further,
Adjudged that the petition is denied and the proceeding is dismissed, without costs or disbursements.
The extraordinary remedy of mandamus will lie only to compel the performance of a ministerial act and only when there exists a clear legal right to the relief sought (see, Matter of Legal Aid Socy. v Scheinman, 53 NY2d 12, 16). The petitioner has failed to demonstrate a clear legal right to the relief sought. O’Brien, J. P., Santucci, Florio and Smith, JJ., concur.